DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Status of Claims
This action is in reply to the application submitted by the applicant on May 28, 2019, as well as the fling of March 29, 2021.
Claims 2, 5, 7, 9 - 13, 15, and 17 - 20 remain as original.
Claims 1, 8, and 16 were amended by Applicant.
Claims 3 - 4, 6, and 14 were previously presented.
Claims 1, 4, 6, 8, 9, 12, 16, and 19 were amended by examiner amendment.
Claims 1 - 20  are currently pending and have been examined. 

Examiner's Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Peter Nigrelli on July 8, 2021.

Allowable Subject Matter
Claims 1 - 20 are allowed. 

Reasons for Allowance
Following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims and arguments, and, as an ordered combination, the claims set forth herein evidence that the invention is a practical application. The following are the limitations which overcome the prior 35 USC 101 rejection:
causing, via a network and by a user device, display of a first user interface screen to prompt entry of a future electronic transaction that is expected to be initiated by a user;
receiving, via the network from the first user interface screen displayed by the user device, an input of a data record corresponding to the future electronic transaction that is expected to be initiated by the user, wherein the input of the data record comprises a date range during which the future electronic transaction is expected to occur;
analyzing, by a virtual assistant computing system using a predictive model, information corresponding to the future electronic transaction;
predicting, based on the information, the predictive model, information from an account data store, and a plurality of scheduled electronic transaction data records received from an external computing system, a future state of an electronic account;
causing display, on the user device via the network, a user interface screen comprising visualization of the future state of the electronic account based on the future electronic transaction, the account information, and the plurality of scheduled electronic transactions;
monitoring, by a transaction monitoring computing system, a first plurality of electronic transaction records associated with the user;
monitoring, by the transaction monitoring computing system, a second plurality of electronic transaction records associated with different users associated with the user’s household;
reconciling, by the virtual assistant computing system via clustering analysis of the first plurality of electronic transaction records and the second plurality of electronic transaction records associated with users associated with the user’s household, actual electronic transactions with predicted electronic transactions;
identifying, based on reconciled electronic transactions via the clustering analysis of the first plurality of electronic transaction records and the second plurality of electronic transaction records, a trend in electronic deposit transactions and/or electronic withdrawal transactions;
causing display, at the user device, of a second user interface screen displaying reconciled actual electronic transactions matched with predicted electronic transactions;
receiving, via the network and from the second user interface screen displayed by the user device, a second user input confirming a match between the future electronic transaction and one or more matched electronic transactions of the plurality of electronic transactions;
enhancing, by a learning engine of the virtual assistant computing system, the predictive model used in future analysis cases of similar events and categories of look ahead events;
identifying, based on the trend in electronic deposit transactions and/or electronic withdrawal transactions and the input confirming the match between the future electronic transaction and the one or more matched electronic transactions, a user life event; and
causing display, at the user device, a third user interface screen presenting one or more additional look ahead events for entry into a virtual register based on a received user confirmation input corresponding to a selected additional look ahead event corresponding to the identified life event.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
causing, via a network and by a user device, display of a first user interface screen to prompt entry of a future electronic transaction that is expected to be initiated by a user;
receiving, via the network from the first user interface screen displayed by the user device, an input of a data record corresponding to the future electronic transaction that is expected to be initiated by the user, wherein the input of the data record comprises a date range during which the future electronic transaction is expected to occur;
analyzing, by a virtual assistant computing system using a predictive model, information corresponding to the future electronic transaction;
predicting, based on the information, the predictive model, information from an account data store, and a plurality of scheduled electronic transaction data records received from an external computing system, a future state of an electronic account;
causing display, on the user device via the network, a user interface screen comprising visualization of the future state of the electronic account based on the future electronic transaction, the account information, and the plurality of scheduled electronic transactions;
monitoring, by a transaction monitoring computing system, a first plurality of electronic transaction records associated with the user;
monitoring, by the transaction monitoring computing system, a second plurality of electronic transaction records associated with different users associated with the user’s household;
reconciling, by the virtual assistant computing system via clustering analysis of the first plurality of electronic transaction records and the second plurality of electronic transaction records associated with users associated with the user’s household, actual electronic transactions with predicted electronic transactions;
identifying, based on reconciled electronic transactions via the clustering analysis of the first plurality of electronic transaction records and the second plurality of electronic transaction records, a trend in electronic deposit transactions and/or electronic withdrawal transactions;
causing display, at the user device, of a second user interface screen displaying reconciled actual electronic transactions matched with predicted electronic transactions;
receiving, via the network and from the second user interface screen displayed by the user device, a second user input confirming a match between the future electronic transaction and one or more matched electronic transactions of the plurality of electronic transactions;
enhancing, by a learning engine of the virtual assistant computing system, the predictive model used in future analysis cases of similar events and categories of look ahead events;
identifying, based on the trend in electronic deposit transactions and/or electronic withdrawal transactions and the input confirming the match between the future electronic transaction and the one or more matched electronic transactions, a user life event; and
causing display, at the user device, a third user interface screen presenting one or more additional look ahead events for entry into a virtual register based on a received user confirmation input corresponding to a selected additional look ahead event corresponding to the identified life event.

The following prior art references have been deemed as the most relevant to the allowed claims. Please see attached 892, Notice of References Cited.
Purves (US20130346302A1) - The REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (“Bill Pay”) transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements, and/or the like and use of the Bill Pay. In one implementation, a method is disclosed, comprising: obtaining a bill payment transaction request from a bill payment component instantiated within a hosting portal site, said bill payment component being operated independent of a billing party, said bill payment transaction request includes bill information of a bill issued by the biller and payer identifying information; determining a type of the bill payment component; verifying the obtained bill information including a payment amount based on the type of the bill payment component; retrieving payer account information based on the obtained payer identifying information; and transferring an approved amount of funds to the biller's account from the payer account.
Burroughs (US20170132520A1) - Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for predictive modeling for adjusting initial values are disclosed. In one aspect, a method includes the actions of accessing transaction history data that indicates one or more transaction details associated with the transaction, a predicted value, and a final value. The actions further include determining a difference value between the predicted value and the final value. The actions further include generating a predictive model that is trained to estimate. The actions further include receiving one or more transaction details and a predicted value associated with a subsequently received transaction. The actions further include providing the one or more transaction details as input to the predictive model. The actions further include receiving an adjustment value to apply to the predicted value. The actions
Sayed (US20190122307A1) - Systems and methods for analysis using a database to generate data for transmission to a computing device. In one approach, a method includes: receiving a current account balance for a user; receiving historical transaction data for the user; determining, based on the current account balance and the historical transaction data, historical cash balances for the user; determining forecasted transactions for the user; updating a database, the updating based on the historical cash balances and the forecasted transactions; generating, based on the database, data to display; and transmitting the data to a computing device for display in a user interface.
Dotter (US20200074565A1) - Apparatuses, systems, methods, and computer program products are presented for automated enterprise transaction data aggregation and accounting. A hardware computer server is configured to create metadata records for a plurality of transactions for one or more accounts. A hardware computer server is configured to determine a category for each of the transactions based on the metadata records. A hardware computer server is configured to select an offer for a product based on determined categories and created metadata records. Computer executable program code installed on a non-transitory computer readable storage medium of a hardware device comprises operations configured to receive, from a network interface of a hardware computer server over a network interface of the hardware device, an offer for a product and to display the offer for a product to a user on an electronic display of the hardware device.
Lesner (US20200098053A1) - A method and system identify characteristics of financial transaction description strings. The method and system trains a dictionary generation model with a machine learning process to classify financial transaction description strings. The dictionary generation model generates a dictionary that indicates key substrings from the financial transaction description strings that were most predictive in classifying the financial transaction description strings.
Claims 1 - 20 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 - 5, EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694